 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   LUIS CAYETANO-HERNANDEZ,

 9                             Petitioner,                Case No. C19-2038-JLR-MLP

10          v.                                            ORDER DIRECTING PARTIES TO
                                                          FILE SUPPLEMENTAL BRIEFS
11   BRYAN S. WILCOX, et al.,

12                             Respondents.

13

14          Petitioner initiated this 28 U.S.C. § 2241 immigration habeas action to obtain release

15   from immigration detention. The Government’s motion to dismiss has been ripe since February

16   14, 2020. (See Dkt. # 8.) On March 27, 2020, Petitioner filed an amendment to his habeas

17   petition seeking immediate release because he suffers from several ailments that make him

18   particularly susceptible to the COVID-19 virus. (Dkt. # 16.) Given Petitioner’s new submission,

19   the Court deems it appropriate to order the parties to file supplemental briefs. The Government

20   shall file a supplemental brief addressing his request no later than noon on April 8, 2020.

21   Plaintiff may file a supplemental response no later than April 10, 2020. The Clerk is directed to

22   \\

23   \\



     ORDER DIRECTING PARTIES TO FILE
     SUPPLEMENTAL BRIEFS - 1
 1   RE-NOTE the Government’s motion to dismiss (dkt. # 8) for April 10, 2020, and to send copies

 2   of this order to the parties and the Honorable James L. Robart.

 3          Dated this 30th day of March, 2020.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING PARTIES TO FILE
     SUPPLEMENTAL BRIEFS - 2
